Smith, C. J.
(after stating the facts). Not a single fact is shown to exist which in any degree impeaches the fairness and good faith of the former proceedings to bring about a settlement of the testator’s estate. Respectable and opposing counsel represented the parties to the suit. Reference was made to the *193clerk, to take and state the administration account, and he did so, making his report to the next Fall Term, 1867, of the Court, and showing in his, the administrator’s hands, trust funds to the amount of $8,412.37.
A decree was entered confirming the report, and directing to be paid over by the administrator, the said sum, in bank (fills and such notes as he had taken', in making sale of his testator’s property. Before Spring Term, 1868, he had paid into the Clerk and Master’s office, in accordance with the decree, $4,148.00' of such funds, nearly one-half of the whole amount, and then the consent decree was entered, which is contained in the findings of the Judge. Very soon thereafter, the entire sum was paid into the office of the Clerk and Master by the administrator, in cash, which, with the other funds, on the retirement of the Clerk and Master, were passed over to Calvin Cox, his successor in office, or their shares in the funds paid to the plaintiffs, so that each has accepted his part of the whole.
The final decree at Spriug Term, 1868, has thus not only been fully executed, and the plaintiffs, in receiving their portions of the fund, thereby given assent to what was done, but they have allowed the decree to remain undisturbed by any action on their part, for nearly thirteen years thereafter, and when most of the counsel, to whom is now imputed a want of fidelity to their clients, are dead, and their lips sealed against explanations or self-vindication.
The authorities cited in the brief of appellees’ counsel, Whedbee v. Whedbee, 5 Jones Eq., 392; Spruill v. Sanderson, 79 N. C., 466; Timberlake v. Green, 84 N. C., 658, fully sustain the ruling, that the present action, in the absence of fraud, is too late to be entertained, and is barred. Aside from the delay, and the consequences of the plaintiffs severally taking out of the office their parts-of the fund, there seems nothing developed in the inquiry as to the facts, to sustain the numerous averments of fraud in the complaint.
No error. Affirmed.